          Case 1:20-cv-00619-PAE Document 7 Filed 01/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND, WELFARE
 FUND,    ANNUITY    FUND,     APPRENTICESHIP, 20 CV 0619 (PAE)
 JOURNEYMAN RETRAINING, EDUCATIONAL AND
 INDUSTRY FUND, TRUSTEES OF THE NEW YORK CITY
 CARPENTERS RELIEF AND CHARITY FUND, and THE
 CARPENTER     CONTRACTOR      ALLIANCE    OF
 METROPOLITAN NEW YORK,

                                                     Plaintiffs,

                           -against-

 TRIANGLE ENTERPRISE NYC, INC. and LIBERTY
 MUTUAL INSURANCE COMPANY,

                                                   Defendants.

                       NOTICE OF VOLUNTARY DISMISSAL
             WITHOUT PREJUDICE PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), Plaintiffs, through their

counsel, hereby give notice that the above-captioned action is voluntarily dismissed, without

prejudice against Defendants.

Dated: New York, New York

       January 27, 2020                VIRGINIA & AMBINDER, LLP


                                       By:   _________/s/_____________________
                                             Marlie Blaise, Esq.
                                             40 Broad Street, 7th Floor
                                             New York, New York 10004
                                             Tel.: (212) 943-9080
                                             Attorneys for Plaintiffs
